Citation Nr: 0733631	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-40 207	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of lipoma 
excision, to include pain and scarring.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to January 1953 and from February 1953 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issues on appeal 
were remanded for additional development in July 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran failed to report for scheduled VA 
examinations in conjunction with his claims and good cause 
for his failure to report has not been shown.

3.  The evidence of record does not show hypertension was 
present during active service; competent evidence was not 
submitted demonstrating a present diagnosis of hypertension 
related to an established event, injury, or disease in 
service.

4.  The evidence of record does not show residual 
disabilities due to lipoma excision, to include pain and 
scarring, were present during active service; competent 
evidence was not submitted demonstrating any present lipoma 
disability related to an established event, injury, or 
disease in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor as a result of any established event, injury, or disease 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  Residual disabilities due to lipoma excision, to include 
pain and scarring, not incurred in or aggravated by service 
nor as a result of any established event, injury, or disease 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004 and August 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A notice as to these 
matters was provided in August 2006.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  The Court 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

A review of the record shows the veteran was properly 
notified and that he failed to report for scheduled VA 
examinations in May 2007 and June 2007 for his service 
connection claims.  Therefore, these issues must be 
adjudicated based upon the evidence of record.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  

Under the authority granted by the Agent Orange Act of 1991 
and the Veterans Education and Benefits Expansion Act of 
2001, VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not applicable 
unless a specific disease is enumerated by regulation.  See 
61 Fed. Reg. 41,442 (1996); 64 Fed. Reg. 59,232, 59,236-37 
(1999); 68 Fed. Reg. 27,630 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, service medical records show the veteran 
underwent excision of a lipoma in the right scapula region in 
February 1964.  Reports indicate he was hospitalized for two 
days and had temporarily restricted duty for one week.  A 
December 1970 separation examination revealed a scar to the 
left shoulder.  

The service medical records include numerous physical 
examinations and other medical records.  All of these are 
negative for complaint, diagnosis, or treatment for 
hypertension.  Upon retirement examination in December 1970 
the veteran's blood pressure was recorded as 140/84.  In a 
January 1971 report he noted a medical history of high or low 
blood pressure, but the examiner found no indication of any 
present disorder.  An August 1971 retirement examination 
found the veteran's heart and vascular systems were normal.  
Records show the veteran served in the Republic of Vietnam 
from September 1969 to September 1970 and that his principal 
duty was mess steward.  There are no reports, awards, or 
medals indicative of combat.  

VA examination in November 1971 noted an electrocardiogram 
abnormality of undetermined etiology and blood pressure 
findings of 150/100 and 140/90.  An examination of the skin 
was normal.  It was also noted that the veteran complained of 
recurrent low back pain since falling on ice in 1965.  No 
diagnosis of hypertension or residuals of a lipoma excision 
were provided.  

In statements in support of his claims the veteran, in 
essence, asserted that he had back pain and scarring as a 
result of a lipoma excision during service and claimed that 
his hypertension was due to Agent Orange exposure in Vietnam.  
The veteran's spouse and daughter submitted statements in 
support of his claims asserting that his hypertension and 
back pain were related to service.  

A December 2002 VA Agent Orange examination report noted the 
veteran had a 20 year history of hypertension.  A diagnosis 
of essential hypertension was provided.  Subsequent VA 
medical records include diagnoses of hypertension without 
opinion as to etiology.  Also of record are private treatment 
records dated from 1987 with diagnoses of hypertension 
without opinion as to etiology.  

Based upon the evidence of record, the Board finds the 
veteran's hypertension was not present during active service 
and that present residual disabilities due to a lipoma 
excision during service, to include pain and scarring, are 
not shown.  There is no evidence of hypertension having been 
manifest within the post-service year and it is not a 
recognized disease associated with herbicide exposure in 
Vietnam.  Although the veteran described having experienced 
combat in Vietnam, he was unable to provide any specific 
details that could be verified and is not considered to be a 
combat veteran for VA compensation purposes.  The veteran 
also failed to report for scheduled VA examinations in 
conjunction with his claims and good cause for his failure to 
report has not been shown.  No competent evidence was 
submitted demonstrating hypertension or a present lipoma 
disability are related to an established event, injury, or 
disease in service including Agent Orange exposure.  

While the veteran and his family members may sincerely 
believe he has hypertension and has residual disabilities due 
to a lipoma excision as a result of service, they are not 
licensed medical practitioners and are not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of lipoma 
excision, to include pain and scarring, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


